Citation Nr: 0530562	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1979 to May 1995.  

This matter is before the Board of Veterans' Appeals on 
appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Columbia, South Carolina.  This case was remanded by the 
Board in December 2001 to afford the veteran a hearing, and 
again in October 2003 for further development.  The veteran 
appeared before the undersigned at a hearing conducted at the 
RO in July 2002.  


FINDINGS OF FACT

1.  A personality disorder is not a disease or injury within 
the meaning of the laws and regulations providing for service 
connection.

2.  Adjustment disorder was manifest several years after 
service and is not a disability of service origin.  


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well- 
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA. 66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A. Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue. See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II). In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 18 Vet. 
App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decisions in January 2001, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.

In the VCAA notice sent to the veteran in March 2004, the RO 
advised him of what was required to prevail on his claims, 
what specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.

Further, the statement of the case and supplemental statement 
of the case, as well as at the hearing before the Board in 
July 2002, provided the veteran an opportunity to identify or 
submit any evidence he wished to be considered in connection 
with his appeal.  Thus, through the documents mailed to the 
veteran, the RO informed the veteran of the information and 
evidence needed to substantiate his claims.  See 38 U.S.C.A. 
§§ 5102, 5103.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the rating decisions from which the current appeal originates 
did not affect the essential fairness of the adjudication.  
The prior adjudication was not prejudicial to the appellant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The veteran has neither 
alleged nor shown prejudice from any error in the timing or 
content of the VCAA notice.  Given the specificity of the 
VCAA notice, as well as the time afforded the appellant 
following the notice to respond, the Board finds that any 
error in the timing of the notice is harmless.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985). 

B. Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims. 38 U.S.C.A.§ 
5103A (a), (b) and (c). The veteran was afforded the 
opportunity to testify at a hearing before the undersigned in 
July 2002.  He indicated that he was treated for his 
psychiatric disorder only from a private provider and records 
were requested and received from that source.  Although VA 
examination was scheduled, and the veteran duly notified of 
the time and place to report, he failed to report. 

Under the facts of this case,  "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
the record is ready for appellate review.

II.  Factual Background and Analysis

Service medical records reflect that the veteran was seen for 
mental health evaluation in February 1982 for lack of 
aggressiveness on the job; no psychiatric problem was noted.  
Thereafter, in August 1989, he underwent screening and 
evaluation to determine whether he was qualified to continue 
to perform his duties.  Although mental health evaluation was 
within normal limits, the veteran was described as angry 
(because of the referral to mental health), slightly anxious, 
hostile, evasive, isolative and seclusive.  It was determined 
that he had an occupational problem, as well as a personality 
disorder, not otherwise specified, with dependent and 
schizoid traits.  Essentially the same findings and 
assessments were recorded in July 1993, December 1993, 
February 1994 and June 1994.  The separation examination was 
negative.

There were no references to psychiatric complaints or 
manifestations when the veteran filed claims for unrelated 
disorders in June 1995 and July 1998, and at the time of VA 
examination in June 1995.

The veteran filed a claim for service connection for a 
psychiatric disorder in March 1999.

In November 2000 Robert W. Noelker, Ph.D, a private 
psychologist, wrote that he had been treating the veteran for 
a variety of anxiety and depressive symptoms secondary to 
longstanding characterological/personality deficits.  The 
veteran evidenced significant schizoid personality features 
and was responding to therapy.

In December 2000, Dr. Noelker wrote that he believed that the 
veteran's depressive symptoms and concomitant anxiety were 
related "in part" to psychosocial stressors and issues 
related to service.  The diagnoses were:  Adjustment disorder 
with mixed anxiety and depressed mood; and personality 
disorder.  Dr. Noelker's progress notes were obtained and 
associated with the claims file.  These records, dated 
beginning in 1998 and some of which are illegible, refer to 
treatment of symptoms linked to work-related stress.  There 
were no references to the veteran's military service or 
disability arising therefrom.

At the time of the veteran's hearing before the Board in July 
2002, he testified that he had no emotional problems before 
entering service.  He stated that although he was evaluated 
several times in service because of job performance problems, 
he believed that at that time he was emotionally sound.  He 
noted that he was under current treatment, and that such 
started about a "year and a half" after leaving service.  

Pursuant to the Board's remand action, the veteran was 
scheduled for a VA examination; although notified of the time 
and place, he failed to report.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.

Congenital or developmental defects, including personality 
disorders, as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Although the service medical records reflect that the veteran 
was evaluated on a number of occasions during service, 
specifically because of concerns about his job performance, 
mental health evaluations consistently showed no evidence of 
an acquired psychiatric disorder, including adjustment 
disorder.  Rather the veteran was diagnosed as having a 
personality disorder.  Under the law and regulations, 
personality disorders are not disabilities for which service-
connected compensation may be paid.  See 38 C.F.R. § 3.303 
(c).  

The medical evidence now shows treatment by a psychologist 
for an adjustment disorder, with symptoms of depression and 
anxiety, that were linked in part to current psychosocial 
stressors and issues related to service.  No supporting 
rationale for linking current symptoms to service was given 
and, further, the progress notes of the private provider 
contain no references to the veteran's military service at 
all.  Nor does it appear that the private provider reviewed 
the service medical records prior to making his statement.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful of the prohibition against 
making its own independent medical determinations, and that 
there must be plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Evans, supra; Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be based on the quality of the evidence and 
not necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care profession al, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
And a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

Under the circumstances presented in this case, the Board 
assigns limited probative weight to the assessment by the 
private psychologist that the veteran's adjustment disorder 
was due "in part" to service, since such was based on the 
veteran's self-reported history, and without review of the 
records or any supporting rationale.  The veteran failed to 
report for VA examination, which might have provided the 
necessary "nexus" between the currently diagnosed disorder 
and symptoms recorded during military service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's current psychiatric disorder, diagnosed as 
adjustment disorder, is linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


